DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed on 28 March 2022, the objection is withdrawn, claim 4 has been cancelled with its limitation that has been amended being included in claim 1, claim 21 is new and claims 1-3 and 5-21 remain pending in the application.
New in this Office Action are 103 rejections necessitated by amendment.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-8 and 11-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yue et al (KR 2009/0058505 A). Hereinafter referred to as Yue.
Regarding claim 1, Yue discloses a negative electrode active material (“negative electrode material” [0008]) comprising:
a carbonaceous matrix (“bituminous coating of the powder body” [0027]) including a first particle (“particle of silicon” [0008]) and a second particle (“particle of … carbon” [0008]), wherein the first particle comprises a silicon core (“silicon particle” [0014]);
an oxide layer which is disposed on the silicon core and includes SiOx (“SiOx” [0014]); and
a coating layer which covers at least a portion of a surface of the oxide layer (comprising of “conductive carbon” [0010] and “lithium compound” [0011]) and includes LiF (“coating layer of the present invention contains a lithium compound” [0011] and “The lithium-containing compound of the present invention is … lithium fluoride” [0021]),
wherein the second particle is flaky graphite (“carbon particles of the present invention are any one or a mixture of one or more of natural scaly graphite” [0018]), and
wherein the coating layer is included in an amount of 0.5 wt% to 15 wt% based on a total weight of the negative electrode active material (“the coating layer in the composite material is 1 to 25% by weight” [0031]).
Regarding claim 2, Yue discloses all the limitations for the negative electrode active material as set forth in claim 1 above, and wherein the silicon core has an average particle diameter (D50) of 40 nm to 400 nm (“Silica particles are spherically pulverized in air or a size of 0.1 to 1 µm” [0044], which corresponds to a range of 100 nm to 1000 nm, and overlaps the claimed range).
Regarding claim 7, Yue discloses all the limitations for the negative electrode active material as set forth in claim 1 above, and wherein a weight ratio of the first particle to the second particle is in a range of 1:9 to 9:1 (“silicon particles constitute 1 to 50% by weight of the composite particle substrate” [0042], which corresponds to a ratio range of 1:99 to 1:1, and overlaps the claimed range).
Regarding claim 8, Yue discloses all the limitations for the negative electrode active material as set forth in claim 1 above, and wherein the carbonaceous matrix is included in an amount of 5 wt% to 50 wt% based on a total weight of the negative electrode active material (“coating material is bitumen and the coating amount is 1 to 30% by weight” [0056]).
Regarding claim 11, Yue discloses all the limitations for the negative electrode active material as set forth in claim 1 above, and wherein the first particle and the second particle are composited by being contact with each other (“Silicon particles and carbon particles are mixed to obtain composite particles” [0024]).
Regarding claim 12, Yue discloses a negative electrode comprising the negative electrode active material as set forth in claim 1 (“an electrode was prepared” [0063]).
Regarding claim 13, Yue discloses a secondary battery (“An analog battery” [0063]) comprising:
the negative electrode as set forth in claim 12 above (“an electrode was prepared” [0063]);
a positive electrode (“LiCoO 2 as a positive electrode” [0063]);
a separator disposed between the positive electrode and the negative electrode (“polypropylene microporous membrane as a diaphragm” [0063]); and
an electrolyte (“electrolytic solution” [0063]).
Regarding claim 14, Yue discloses all the limitations for the negative electrode active material as set forth in claim 1 above, and wherein the carbonaceous matrix comprises at least one of amorphous carbon or crystalline carbon (“the coating material is bitumen” [0056], which is known in the art to be an amorphous carbon).
Regarding claim 15, Yue discloses all the limitations for the negative electrode active material as set forth in claim 14 above, and wherein the crystalline carbon comprises at least one selected from the group consisting of fullerene, carbon nanotubes, and graphene (the carbonaceous matrix of Yue is an amorphous carbon so that the crystalline carbon limitation of this claim does is not required).
Regarding claim 16, Yue discloses all the limitations for the negative electrode active material as set forth in claim 14 above, and wherein the amorphous carbon comprises at least one carbide selected from the group consisting of tar, pitch and other organic materials (“bitumen” [0056], which is known in the art also as pitch).
Regarding claim 17, Yue discloses all the limitations for the negative electrode active material as set forth in claim 1 above, and wherein the carbonaceous matrix is included in an amount of 10 wt% to 45 wt% based on a total weight of the negative electrode active material (“coating material is bitumen and the coating amount is 1 to 30% by weight” [0056]).
Regarding claim 18, Yue discloses all the limitations for the negative electrode active material as set forth in claim 1 above, and wherein the carbonaceous matrix is included in an amount of 12 wt% to 40 wt% based on a total weight of the negative electrode active material (“coating material is bitumen and the coating amount is 1 to 30% by weight” [0056]).
Regarding claim 19, Yue discloses all the limitations for the negative electrode active material as set forth in claim 1 above, and wherein a weight ratio of the first particle to the second particle is in a range of 2:8 to 8:2 (“silicon particles constitute 1 to 50% by weight of the composite particle substrate” [0042], which corresponds to a ratio range of 1:99 to 1:1, and overlaps the claimed range).
Regarding claim 20, Yue discloses all the limitations for the negative electrode active material as set forth in claim 1 above, and wherein the carbonaceous matrix covers all of the first particle and the second particle (“composite carbon coating layer on the surface of a composite material composed of particles” [0050]).
Regarding claim 21, Yue discloses all the limitations for the negative electrode active material as set forth in claim 1 above, and wherein the coating layer is composed of LiF (“lithium fluoride” [0021]).

Claim Rejections - 35 USC § 103
Claims 3, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yue (KR 2009/0058505 A) as applied to claim 1 above, and further in view of Fukasawa et al (US 2015/0086870 A1). Hereinafter referred to as Fukasawa.
Regarding claim 3, Yue discloses all the limitations for the negative electrode active material as set forth in claim 1 above, but does not disclose wherein the oxide layer has a thickness of 0.01 nm to 20 nm.
However, Fukasawa discloses a negative electrode active material (“negative electrode material” [0019]) comprising a carbonaceous matrix including a first particle (“silicon nanoparticle 11” [0019]) and a second particle (“silicon carbide 13” [0019]), wherein the first particle comprises a silicon core (“silicon nanoparticle 11 serves as a core” [0019]), and oxide layer which is disposed on the silicon core and includes SiOx where 0 ˂x≤2 (“silicon oxide 12 … and the core is coated with the silicon oxide 12” [0019]), and a coating layer (“carbonaceous substance phase 21” [0031]) which covers at least a portion of a surface of the oxide layer (“coating with the carbonaceous substance phase 21 may be performed to a single negative electrode material 10” [0034]). Fukasawa teaches wherein the oxide layer has a thickness of 0.01 nm to 20 nm (“the silicon oxide 12 coats the surface portion of the silicon nanoparticle 11 with the thickness of 10 nm or less on average” [0024]), and that an oxide layer thicker than necessary causes a decrease in the charge and discharge capacity per negative electrode active material mass and an increase in an irreversible capacity or a decrease in initial charge and discharge efficiency ([0025]).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the negative electrode active material of Yue in view of Fukasawa wherein the oxide layer has a thickness of 0.01 nm to 20 nm in order to avoid a decrease in charge and discharge capacity per negative active material mass and initial efficiency, and an increase in an irreversible battery capacity.
Regarding claims 9 and 10, Yue discloses all the limitations for the negative electrode active material as set forth in claim 1 above, but does not disclose wherein the oxide layer further comprises lithium silicate, and wherein the lithium silicate comprises at least one of Li2SiO3, Li4SiO4, and Li2Si2O5.
However, Fukasawa is analogous art to the instant invention based on what is disclosed about the invention of Fukasawa in the rejection for claim 3 above. Fukasawa teaches wherein the oxide layer further comprises lithium silicate (“lithium silicate such as Li4SiO4 may be dispersed … on a surface of the negative electrode material 10” [0037] in which the coating layer of the claimed invention only covers at least a portion of the surface of the oxide layer and therefore the oxide layer is an exposed surface of the negative electrode active material that lithium silicate may be dispersed on), and wherein the lithium silicate comprises at least one of Li2SiO3, Li4SiO4, and Li2Si2O5 (“Li4SiO4” [0037]). Fukasawa further teaches a strong binding between the silicon oxide on the surface and the coating layer, and that the lithium silicate distributes an excellent Li ion conductivity onto the oxide layer surface ([0038]).
Therefore, it would have been obvious for a person having ordinary skill in the art to add a lithium silicate to the oxide layer of the negative electrode active material wherein the lithium silicate comprises at least one of Li2SiO3, Li4SiO4, and Li2Si2O5 of Yue in view of Fukasawa in order to achieve strong binding between the oxide layer and the coating layer, and to enhance the Li ion conductivity of the oxide layer.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yue (KR 2009/0058505 A) as applied to claim 1 above, and further in view of Yushin et al (US 2017/0018768 A1). Hereinafter referred to as Yushin.
Regarding claim 5, Yue discloses all the limitations for the negative electrode active material as set forth in claim 1 above, but does not disclose wherein the coating layer has a thickness of 0.01 nm to 50 nm.
However, Yushin discloses a negative active material (“composite materials for battery electrodes … as active material” [0052]) comprising a carbonaceous matrix (“skeleton matrix material may comprise, for example, about 20 at. % to about 100 at. % carbon” [0019]) including a first particle that comprises a silicon core (“conversion-type active materials ( e.g., fluorides, as described above, as well as, e.g., Li2 S, S, Si, …” [0071]) and an oxide layer which is disposed on the silicon core (“shell may comprise an intercalation-type active material … such as lithium cobalt oxide, various lithium manganese oxides, …” [0127]). Yushin teaches wherein the coating layer has a thickness of 0.01 nm to 50 nm (Yushin “The thickness of the shell 901 may range from about 1 nm to about 10 microns (in some designs, the shell thickness may preferably range from about 1 nm to about 100 nm)” [0126] where outer layer 908 is a component of shell 901 as shown in Fig. 9C and is therefore smaller than the range disclosed, and is within the disclosed range), and that this range of thickness is preferred for maximum energy density from the active material ([0126]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the coating layer of the negative electrode active material of Yue in view of Yushin wherein the coating layer has a thickness of 0.01 nm to 50 nm, in order to achieve an electrode active material of maximum energy density with a reasonable expectation of success.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yue (KR 2009/0058505 A) in view of Bae (US 2016/0164079 A1) as applied to claim 1 above, and further in view of Nagayama et al (US 2016/0276668 A1). Hereinafter referred to as Nagayama.
Regarding claim 6, Yue discloses all the limitations for the negative electrode active material as set forth in claim 1 above, but does not discloses wherein the flaky graphite has a Brunauer-Emmett-Teller (BET) specific surface area of 1 m2/g to 200 m2/g.
However, Nagayama discloses a negative electrode active material (“carbon material for negative electrodes” [0034]) comprising a carbonaceous matrix (“amorphous composite graphite particles (B)” [0034]) including a first particle (“elemental silicon … particle” [0037]) and a second particle (“elemental … carbon particle” [0037]) wherein the first particle comprises a coating layer (“the Si composite carbon particles (A) preferably contain a carbonaceous material, and as a more specific aspect, at least a part of the surface thereof is more preferably coated with the carbonaceous material (hereinafter, such Si composite carbon particles (A) are also referred to as “carbonaceous material-coated Si composite carbon particles”)” [0204]), and wherein the second particle is flaky graphite (“when the Si composite carbon particles (A) of (I) or (III) described above are produced, examples thereof include graphite particles of natural graphite,” [0095] where “natural graphite is classified into flake graphite, …” [0096]). Nagayama teaches wherein the flaky graphite has a Brunauer-Emmett-Teller (BET) specific surface area of 1 m2/g to 200 m2/g (“specific surface area of the carbon material used as the raw material by the BET method is typically 1 m2/g to 40 m2/g, preferably 2 m2/g to 35 m2/g, and more preferably 3 m2/g to 30 m2/g.” [0104]), and that this range of BET specific surface area for the second particle that is flaky graphite prevents a decrease in battery capacity when an increase in irreversible capacity of the first particle occurs ([0104]).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the second particle of the negative electrode active material of Yue in view of Nagayama wherein the flaky graphite has a Brunauer-Emmett-Teller (BET) specific surface area of 1 m2/g to 200 m2/g, in order to achieve a negative electrode active material that prevents a decrease in battery capacity when an increase in irreversible capacity of the first particle occurs with a reasonable expectation of success.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 3CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721